DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments submitted on 06/06/2022 have been considered and entered.  Claims 1-4, 6, 14, 15 and 17 have been amended and claims 12 and 16 have been canceled.  Therefore, claims 1-11, 13-15 and 17-20 are now pending in the present application.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 6 and 14, the closest prior art of Gorski et al. discloses all of the claimed limitations including an actuator (326 in fig. 7) with a cylinder (706) abutted to a piston rod (702) and piston (704), wherein the actuator is adjusted via a biasing member (note the spring shown in fig. 7).  However, prior art fails to disclose adjusting a position of the pneumatic actuator to a first position, wherein, in the first position, the piston contacts a front wall of the outer housing of the pneumatic actuator and the piston rod is spaced away from the piston by a first distance and protrudes from a rear side of the outer housing of the pneumatic actuator by the first distance.  Prior art fails to disclose or suggest these limitations recited in independent claims 1, 6 and 14.  Therefore, independent claims 1, 6 and 14 are allowable.  Claims 2-5, 7-11, 13, 15 and 17-20 depend directly or indirectly on claims 1, 6 and 14 accordingly and are therefore also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657